Citation Nr: 9921887	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 50 percent for residuals of a fracture to the left 
humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel
INTRODUCTION

The veteran had active service from May 1954 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the evaluation assigned to residuals of 
a fracture of the left humerus from 40 percent to 50 percent, 
effective December 30, 1994.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the veteran's appeal continues.

In January 1998, the Board remanded this case for further 
development; as all requested development has been completed, 
to the extent possible, the case is now ready for 
disposition.  Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran in this case has alleged that he is unable to 
find and/or maintain employment due to his service-connected 
left elbow disability.  The issue of entitlement to TDIU 
benefits has not been adjudicated by the RO and was referred 
for further action in the Board's January 1998 remand.  A 
review of the record does not reveal that the RO did, in 
fact, address such matter.  As such, that matter is again 
referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a left humerus fracture are limited to 
unfavorable elbow ankylosis and no more than mild sensory 
dysfunction in the ulnar distribution, without competent 
evidence of organic changes, nerve paralysis or additional 
functional impairment.

3.  The veteran is right handed; the competent and probative 
evidence does not show that the veteran's left elbow 
disability causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
service-connected residuals of a fracture to the left humerus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5205 (1998).

2.  The criteria for a separate rating of 10 percent, but no 
more, for left ulnar neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was separated from military service subsequent to 
incurrence of a fracture to the left humerus, in the 
supracondylar region.  Service records reflect that as a 
result his left, minor, elbow was ankylosed in a favorable 
flexion angle between 90 and 110 degrees.  At the time of VA 
examination conducted in May 1955, no significant neurologic 
abnormalities were noted.  X-rays showed an old, healed, 
irregular fracture of the lower end of the humerus, with 
traumatic arthritis.  The veteran complained of elbow pain 
and soreness.  The examiner noted only 10 to 15 degrees of 
movement between an angle of 45 degrees and 55 or 60 degrees.  
There was also elbow crepitation, left arm weakness and the 
left arm was smaller than the right arm.  In a rating 
decision dated in May 1955, the RO established service 
connection for residuals of a left humerus fracture, and 
assigned a 40 percent disability evaluation, effective April 
1, 1955.

The claims file contains a report of VA hospitalization dated 
in August 1977.  Neurologic examination was conducted and 
showed the veteran's left upper arm to be hyporeflexic as 
compared to the right; the examiner noted such was secondary 
to an old injury and limitation of the left arm motion.  
Testing also revealed bilateral lower extremity weakness 
resulting in a diagnosis of motor sensory neuropathy.  

A VA outpatient record dated in October 1994 notes a history 
of complaints of decreased grip, numbness and falling asleep 
of the left arm.  Tinel's and Phalen's signs were positive 
and there was evidence of sensory changes consistent with 
ulnar entrapment at the left cubital tunnel.  The impression 
was glove-type distribution of the left humerus.  

X-rays completed in June 1995 showed unchanged degenerative 
osteophyte formation of the radial head and proximal ulna, 
status-post fixation of the distal humeral fracture.  Records 
dated in August 1995 reflect notation of left ulnar symptoms.  

In May 1996, the veteran presented for a VA examination.  He 
complained of less elbow pain radiating down the forearm, 
limitation of motion and a loss of feeling in his left hand.  
Examination revealed joint motion to be extremely limited, 
without pronation or supination.  The veteran was advised of 
the need for joint replacement or fusion.  There was evidence 
of severe degenerative joint disease of the elbow.

In a rating decision dated in June 1996, the RO raised the 
evaluation for residuals of a fracture of the left humerus 
from 40 percent to 50 percent disabling, effective December 
30, 1994.
In March 1997, the veteran appeared and gave testimony before 
an RO Hearing Officer.  The veteran testified as to 
limitation of left arm motion, loss of grip strength and 
numbness.  He reported using an arm brace and stated that an 
operation had been recommended.  He complained of pain and 
limitations in his ability to functionally use his left arm.  
He indicated that in his work as a maintenance person picking 
up trash and keeping the highways maintained, he was only 
required to use one hand.  He also indicated that he worked 
washing dishes in 1989.  He reported working until 1989, at 
which time he was terminated.  He reported receiving Social 
Security Administration benefits based on his age.  

In January 1999, a fee basis examination of the veteran was 
accomplished.  He complained of an inability to fully extend 
his left elbow, in addition to decreased grip and sensation 
in the left hand and arm and paresthesias in the upper 
extremity.  He stated that such symptoms were constantly 
present.  The examiner noted that the veteran's symptoms of 
numbness in all of his left hand fingers suggested ulnar and 
median nerve dysfunction, but that such was not supported by 
physical examination.  The examiner noted that there was no 
paralysis, neuritis, neuralgia, muscle wasting or muscle 
atrophy.  Motor strength testing revealed breakaway weakness 
of the left wrist and extensors of the small hand muscles.  
Sensation was subjectively decreased in all digits of the 
left hand.  Diagnostic studies showed left carpal tunnel 
syndrome and borderline evidence of left ulnar neuropathy.  
Diagnoses were left upper extremity elbow injury with 
decreased range of motion; paresthesias and dysesthesia of 
the left upper extremity.  The examiner answered questions 
specific to Board remand.  He stated that the veteran's 
carpal tunnel syndrome was not secondary to the humerus 
fracture.  There was borderline evidence of left ulnar 
sensory neuropathy, which was not confirmed with follow-up 
sensory or ulnar motor nerve tests.  There was involvement of 
ulnar sensory function subjectively, which correlated with 
borderline ulnar neuropathy seen on the electrodiagnostic 
tests.  The examiner noted that there was no evidence of 
ulnar motor impairment and no paralysis of the ulnar nerve, 
concluding that the veteran had only mild sensory subjective 
symptoms, without electrodiagnostic evidence of ulnar nerve 
compromise.

The claims file also contains evidence associated with the 
veteran's post-service employment as a highway landscape 
maintenance worker, and employment-related, recurrent back 
injuries.  Included in those records are letters indicating 
that the veteran was disabled from returning to his usual job 
due to back pain and associated disability.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Elbow and forearm disabilities that are orthopedic in nature, 
are evaluated pursuant to the criteria found in Diagnostic 
Codes 5205-5213 of the Schedule.  38 C.F.R. § 4.71a (1998).  
The veteran is right-handed; thus, his left arm is his minor 
extremity.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
When there is unfavorable ankylosis of an elbow, at an angle 
of less than 50 degrees, or with complete loss of supination 
or pronation, a maximum 50 percent rating is assigned for the 
minor arm.  38 C.F.R. § 4.71a; Diagnostic Code 5205.  The 
veteran has demonstrated a complete loss of supination and 
pronation and is thus currently in receipt of the maximum 40 
percent evaluation under Diagnostic Code 5205.

Elbow replacement warrants assignment of a 100 percent 
evaluation one year following prosthetic implantation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5052 (1998).  Although 
records indicate that elbow replacement surgery is 
contemplated in the veteran's case, there is no evidence that 
such has been performed to warrant assignment of a higher 
evaluation under Diagnostic Code 5052.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, it 
has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion, as in 
the instant case.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Clearly, to award a separate 
evaluation based limitation of left forearm motion under 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213 (1998) 
would violate the prohibition against pyramiding.  There is 
no competent evidence of flail joint impairment, nonunion or 
malunion of the radius and ulna, or radial impairment to 
warrant assignment of separate evaluations based on such 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5209, 
5210, 5211, 5212 (1998).

The veteran's elbow disability results in limitation of 
motion and pain, for which is a 50 percent evaluation is 
assigned under orthopedic codes, as discussed above.  In 
addition, he has complained of neuropathy causing numbness 
and decreased sensitivity.  The Board finds that the 
manifestations of the veteran's elbow fusion and his ulnar 
neuropathy are distinct and affect different functions.  The 
intent of the regulation seems clear; where nerve damage is 
present that is affecting one function, it is not pyramiding 
to rate that disability separately from a muscle or joint 
injury in the same body part that results in its own 
disability.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.124a, Diagnostic Code 8516 pertains to 
paralysis of the ulnar nerve.  For a minor extremity, the 
code assigns a 10 percent rating for mild, incomplete 
paralysis, a 20 percent rating for moderate incomplete 
paralysis, a 30 percent rating for severe, incomplete 
paralysis, and a 50 percent rating for complete paralysis 
with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminence with 
loss of extension of the ring and little fingers where the 
fingers cannot be spread (or reverse), the thumb cannot be 
adducted and the flexion of the wrist is weakened.  
The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (1998).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (1998).

The competent evidence in this case is negative for notation 
of ulnar paralysis.  In fact, the comprehensive fee-basis 
examination, conducted in January 1999, included diagnostic 
testing that revealed no paralysis and no neurologic motor 
impairment or other organic changes associated with ulnar 
nerve damage.  Rather, that examiner found that the veteran 
had purely sensory ulnar complaints consistent with 
diagnostic findings of borderline left ulnar sensory 
neuropathy.  The examiner characterized the sensory symptoms 
as mild in nature, thus warranting assignment of a 10 percent 
evaluation under Diagnostic Code 8516 but no more.  
38 C.F.R. § 4.124a.  The record contains no competent medical 
evidence showing more than mild sensory impairment, or any 
motor impairment or nerve paralysis to warrant assignment of 
a higher evaluation under that code.  With respect to carpal 
tunnel syndrome, it has been specifically dissociated from 
the veteran's humerus fracture.  Therefore, the Board 
concludes that the veteran's manifestations of ulnar 
neuropathy warrant a separate disability evaluation of no 
more than 10 percent in addition to the 50 percent assigned 
rating for ankylosis of the left elbow.  38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Codes 5205, 8516.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  Again, despite notations of potential elbow surgery, 
the record does not reflect that such has been performed or 
that the veteran has required other hospitalization for his 
left elbow residuals.  Moreover, the veteran is right-handed.  
The record does not support assertions that his minor arm 
limitation of motion markedly interferes or has markedly 
interfered with his work as a highway landscape maintenance 
worker; rather, the evidence shows that he stopped working at 
that job due to recurrent back problems.  The veteran himself 
has reported that he was only required to use one arm in that 
work.  The evidence in this case fails to show that the 
veteran's left, minor arm disability, in and of itself, now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Accordingly, 
38 C.F.R. § 3.321(b)(1) consideration is not warranted in 
this case.


ORDER

An evaluation in excess of 50 percent for residuals of a 
fracture to the left humerus is denied.

A separate disability evaluation of 10 percent is granted for 
left ulnar nerve neuropathy, subject to regulations 
controlling the payment of monetary benefits.   

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

